Plaintiff in error was convicted in the county court of Washita county of a violation of the prohibition law, and was on the 23d day of February, 1909, sentenced to pay a fine of $150 and to serve a term of 75 days in the county jail, from which judgment he appealed by filing in this court on *Page 648 
May 20, 1909, a petition in error, with duly certified transcript of the record attached.
The facts in this case are same as in the case of G.W. Teelsv. State (decided at this term), ante, p. 646, 108 P. 415. Upon the authority of that case, the judgment of the county court of Washita county is hereby affirmed, at the cost of plaintiff in error, and the cause remanded to the county court of Washita county, with direction to carry the judgment and sentence into execution.